184 P.3d 1224 (2008)
220 Or. App. 129
In the Matter of A.P., Alleged to be a Mentally Ill Person.
STATE of Oregon, Respondent,
v.
A.P., Appellant.
Nos. 070666452, A136208.
Court of Appeals of Oregon.
Submitted March 7, 2008.
Decided May 14, 2008.
*1225 Lance D. Perdue filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Linda Wicks, Assistant Attorney General, filed the brief for respondent.
Before LANDAU, Presiding Judge, and SCHUMAN, Judge, and ORTEGA, Judge.
PER CURIAM.
In this mental commitment case, appellant challenges the sufficiency of the evidence to support the trial court's order of civil commitment. The state concedes that the record does not contain clear and convincing evidence of the required elements for an order of involuntary commitment. On de novo review, we agree that the evidence is insufficient.
Reversed.